IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANTHONY PAUL JOHN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-5046

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 16, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Anthony Paul John, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

WOLF, B.L. THOMAS, and KELSEY, JJ., CONCUR.